TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00622-CR


Nicholas James Marinos, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 9014001, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's third motion for extension of time to file a brief is granted.  Appellant's
counsel, Mr. Christopher P. Morgan, is ordered to tender a brief in this cause no later than December
17, 2004.  No further extension of time will be granted.
It is ordered December 2, 2004.

Before Chief Justice Law, Justices B. A. Smith and Pemberton
Do Not Publish